Citation Nr: 1748650	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from July 1980 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right knee condition.  Unfortunately, the Board finds that further remand is necessary for additional development of the evidence before this issue can be adjudicated on the merits.  

This issue was previously before the Board in August 2015, at which time the Board reopened the Veteran's previously-denied claim of entitlement to service connection for a right knee condition and then remanded the issue for additional development.  Specifically, the Board's August 2015 Remand instructed that the Veteran be provided with a VA examination with nexus opinion to assist in determining whether a preexisting gunshot wound was aggravated by service, and whether the Veteran's current right knee condition was related to service, to include any aggravation of the preexisting injury.

Pursuant to the Board's August 2015 Remand, the RO scheduled the Veteran for a VA examination in December 2015, but the Veteran failed to report to that examination.  In May 2016, the RO notified the Veteran that he would be rescheduled for another VA examination, but the Veteran indicated in June 2016 that he would be unable to report to the examination because he was currently incarcerated by the Texas Department of Criminal Justice, and requested that either the examination be postponed until his release or that he be transferred to the nearest VA facility for the examination.  The record reflects that the Veteran was incarcerated at the Garza West Transfer Facility, a correctional transfer unit in Beeville, Texas, at that time.  In response, the RO requested another VA examination in August 2016 and contacted the VA Texas Valley Coastal Bend Health Care System to coordinate the logistics of the incarcerated Veteran's examination.  However, in September 2016, a representative from the VA Texas Valley Coastal Bend Health Care System replied that if the Veteran was incarcerated in Beeville, Texas, then he could not be transported to the VA facility in Corpus Christi, Texas, because it exceeded the allowed mileage; that it was "very difficult" to get a response from the correctional facility in which the Veteran was incarcerated; and that VA did not have any providers to go to that facility.  Subsequently, although the Veteran was never provided with a VA examination, his claim was again denied by the RO in a September 2017 supplemental statement of the case, and his case was returned to the Board.

A search of the Texas Department of Criminal Justice database reveals that the Veteran is currently incarcerated at the Allan B. Polunsky Unit state prison in West Livingston, Texas, with a maximum sentence date of September 24, 2044, and a projected release date of June 2, 2027.  Although VA was unable to provide the Veteran with an in-person examination as directed in the Board's August 2015 Remand, the Board finds that a VA medical opinion should still be obtained which addresses the questions posited in the August 2015 Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion regarding the probable etiology of the Veteran's current right knee disability from an appropriate VA examiner.  The claims file, including a copy of this remand, must be made available for review.  

The examiner is requested to provide an opinion as to whether a right knee disability clearly and unmistakably (obviously or manifestly) existed prior to the Veteran's entry into active duty service in July 1980.

If the right knee disability clearly and unmistakably existed prior to service, then the examiner is asked to opine as to whether it was clearly and unmistakably (obviously or manifestly) not aggravated by military service.  In this special context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease

The examiner should provide a complete rationale for all conclusions reached.  

2.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, then he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the supplemental statement of the case prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




